                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION


JUAN C. MONTALBA                                                            PLAINTIFF


VS.                            4:17-CV-00301-JM-JTR


VIVALON NELSON, Lieutenant,
Pulaski County Regional Detention Facility, et al.                       DEFENDANTS


                                       JUDGMENT

       Consistent with the today’s order, Plaintiff’s remaining claims against Defendants

Robert Andexler, Vivalon Nelson, and Curtis Williams are dismissed with prejudice.

Because all claims asserted by Plaintiff have now been dismissed, the Clerk of the Court

is directed to terminate the case.

       IT IS SO ORDERED THIS 22nd day of January, 2019.



                                                     _________________________________
                                                      UNITED STATES DISTRICT JUDGE
